 

 

Case 1:21-cv-00027-JRH-BKE Document5 Filed 04/16/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF GEORGIA 4,

AUGUSTA DIVISION 22] APR 1b A 10 38

WILLIAM E. WEST, IV,
Plaintiff,

v. CV 121-027
GEORGIA DEPARTMENT OF
CORRECTIONS; MR. EDWARD

PHILBIN, Warden; MS. TAMIKA HARVEY,
Deputy Warden of Security; MS.
MELCHERT, Health Service Administrator;
MS. RUTH SHELTON, Deputy Warden of
Care and Treatment; and MS. JAQULYN
CHAMPION, Food Director,

eee OT 8S OS eS

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES this case without prejudice, and CLOSES this civil action.

SO ORDERED this /boPay of April, 2021, at Augusta, Georgia.

  
   

| J. RANDAT HALL, CHIEF JUDGE
\UNITED TATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 
